    Case 2:20-cv-00025-NT Document 1 Filed 01/24/20 Page 1 of 4                  PageID #: 1




                             UNITED STATES FEDERAL COURT
                                  DISTRICT OF MAINE


 KYLE BEROUNSKY,                               )
                                               )
                       Plaintiff,              )
          v.                                   )
                                               )       Civil Action No .
OCEANSIDE RUBBISH, INC.,                       )
                                               )
                       Defendant.              )
                                               )

                                    NOTICE OF REMOVAL

          PLEASE TAKE NOTICE THAT Defendant Oceanside Rubbish, Inc. (“Defendant”),

hereby gives notice of the removal to this Court, pursuant to 28 U.S.C. §§ 1331, 1367, 1441,

1446, of the above-captioned matter now pending in the Maine Superior Court, York County,

                        -
Docket No. ALFSC-CV 2020-006 (the “Action”). As grounds for removal , Defendant states:

          1.   Plaintiff Kyle Berounsky (“Plaintiff ’) commenced this suit, which alleges various

federal and state law civil rights violations, by filing a Complaint in the Superior Court, York

County , (the “Complaint”). A copy of the Complaint is attached hereto as Exhibit A .

          2.   On or about January 6, 2020, via electronic mail, Plaintiff inquired as to whether

Attorney Ann M. Freeman was authorized to accept service on behalf of Defendant in this

action.

          3.   On or about January 7, 2020, Attorney Ann M. Freeman accepted service on

behalf of Defendant.

          4.   In Paragraphs 31 and 37 of the Complaint, Plaintiff alleges that Defendant

discriminated and failed to accommodate his disability in violation of the American With

Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.


                                               1
     Case 2:20-cv-00025-NT Document 1 Filed 01/24/20 Page 2 of 4                  PageID #: 2




        5.      Under 28 U.S.C. § 1331, this Court has original jurisdiction over this matter with

it being an action which asserts a federal question and claims under the ADA, 42 U . S.C. §§

12101 et seq. Moreover, this Court has jurisdiction over Plaintiffs State law claims pursuant to

28 U.S.C. § 1367 because Plaintiffs State law claims are inextricably intertwined with the

causes of action over which this Court has original federal question jurisdiction as they are

premised on the exact same alleged facts and transactions. Therefore, Defendant may remove

this action from the Maine Superior Court for York County to the United States District for the

District of Maine pursuant to 28 U.S . C. §§ 1441 et seq .

        6.     This Notice of Removal is timely as it is being filed within the thirty (30) days

required under 28 U.S.C. § 1446(b) after receipt by Defendant of the Complaint.

        7.     A copy of all processes, pleadings, and orders served upon or by Defendant in the

Action are attached here as Exhibit A, in accordance with 28 U.S.C. § 1446(a).

        8.     Venue is proper in the District of Maine because the Action is pending within the

jurisdictional confines of this District. See 28 U.S.C. §§ 1391( b), 1441(a). Accordingly, this

case may be removed to this Court because the United States District Court for the District of

Maine is the district encompassing the State court were the case is pending.

        9.     Pursuant to 28 U.S.C. § 1446(d), Defendant, this same day , is filing a copy of this

Notice of Removal with the Maine Superior Court, York County, and sending a copy to counsel

for the Plaintiff. A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit

B.

        WHEREFORE, Defendant Oceanside Rubbish, Inc., requests that the action now

pending against it in the Maine Superior Court, York County , Docket No. ALFSC-CV -2020-006,

be removed to the United States District Court for the District of Maine.



                                                 2
  Case 2:20-cv-00025-NT Document 1 Filed 01/24/20 Page 3 of 4                PageID #: 3




DATED at Portland , Maine this 24th day of January 2020.


                                          / s/ Ann M. Freeman
                                          Ann M. Freeman, Esq.
                                          William J. Wahrer, Esq.
                                          BERNSTEIN SHUR
                                          100 Middle Street, P.O. Box 9729
                                          Portland, Maine 04104-5029
                                          (207) 774-1200
                                          afreeman@bernsteinshur.com
                                          wwahrer@bernsteinshur.com

                                          Attorneys for Defendant Oceanside Rubbish, Inc.




                                             3
  Case 2:20-cv-00025-NT Document 1 Filed 01/24/20 Page 4 of 4               PageID #: 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January 2020, I filed by email to
“ newcases. portland .med @uscourts.gov” the above document and that I served a copy of the
above document on Plaintiff through counsel and on the York County Superior Court by First
Class Mail, postage prepaid, and addressed as follows:

             Jeffrey Bennett, Esq.
             LEGAL-EASE, LLC
             MALLSIDE PLAZA
             198 Maine Mall Rd., #15
             South Portland, ME 04106

             Julie Howard, Manager of York County Court Operations
             York County Superior Court
             P.O. Box 160
             Alfred, ME 04002-0160


                                         /s/ Ann M. Freeman
                                         Ann M. Freeman, Esq.
                                         William J. Wahrer, Esq.
                                         BERNSTEIN SHUR
                                         100 Middle Street, P.O. Box 9729
                                         Portland, Maine 04104-5029
                                         (207) 774-1200
                                         afreeman@bemsteinshur.com
                                         wwahrer@bernsteinshur.com

                                         Attorneys for Defendant Oceanside Rubbish, Inc.




                                           4
